Exhibit 10.1
 
Execution Version
 
SENIOR SUPERPRIORITY
 
 
 
 
 
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
 
Dated as of November 18, 2020
 
 
 
among
 
GENERAL MOLY INC.,
 
as Borrower,
 
NEW MOLY LLC,
 
as Agent and Majority Lender,
 
and
 
BRUCE D. HANSEN and BONG T. HANSEN,
 
as Minority Lender
 
1 = 1 4777995.4 4777995.4
602679958.1

 
 
TABLE OF CONTENTS
 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 1
1.01 Defined Terms.
 1
1.02 Other Interpretive Provisions.
 8
1.03 Accounting Terms.
 8
1.04 Times of Day.
 8

 
ARTICLE II THE LOANS
 9
2.01 The Loans.

 9
2.02 Borrowing of the Loans.
 9
2.03 Prepayments.
 9
2.04 Repayment of Loans.
 10
2.05 Interest.
 10
2.06 Evidence of Debt.
 11
2.07 Payments Generally.
 11
 
 
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
 11
3.01 Taxes.
 11
3.02 Survival.
 11
 
 
ARTICLE IV CONDITIONS PRECEDENT
 12
4.01Conditions to Closing and Funding of Loans on the Closing Date.

 12
4.02 Conditions to Funding All Loans.
 12
 
 
ARTICLE V REPRESENTATIONS AND WARRANTIES
 13
5.01 Existence, Qualification and Power.
 13
5.02 Authorization; No Contravention.
 13
5.03 Governmental Authorization; Other Consents.
 13
5.04 Binding Effect.
 14
5.05 No Material Adverse Effect.

 14
5.06 Litigation.

 14
5.07 Environmental Compliance.
 14
5.08 Insurance.

 14
5.09 Taxes.
 14
5.10 Disclosure.
 14
5.11 Compliance with Laws and Agreements.
 15
5.12 Labor Matters.
 15
5.13Anti-Terrorism Laws; Anti-Corruption Laws; Anti-Money-Laundering Laws; and
Sanctions.
 15
5.14 Reorganization Matters.

 15

 
 

 
 
ARTICLE VI AFFIRMATIVE COVENANTS
 15
6.01 Certificates; Other Information.
 15
6.02 Notices.
 16
6.03 Payment of Taxes and Other Obligations.

 16
6.04 Preservation of Existence.
 16
6.05 Maintenance of Properties and Leases.
 17
6.06 Maintenance of Insurance.
 17
6.07 Compliance with Laws.
 17
6.08 Books and Records.
 17
6.09 Inspection Rights.
 17
6.10 Use of Proceeds.
 18
6.11 Environmental Compliance.

 18
6.12 Further Assurances.

 18
6.13 Milestones.
 18
6.14 Approved Budget.

 18
          

 
ARTICLE VII NEGATIVE COVENANTS
 18
7.01 Liens.
 18
7.02 Investments.
 19
7.03 Indebtedness.
 19
7.04 Fundamental Changes.
 19
7.05 Dispositions.
 19
7.06 Restricted Payments.
 19
7.07 Transactions with Affiliates and Insiders.
 19
7.08 Burdensome Agreements.
 20
7.09 Amendments to Indebtedness; Material Contracts.
 20
7.10Amendments to Material Documents; Fiscal Year; Legal Name.
 20
7.11 [Reserved].
 20
7.12 Speculative Transactions.
 20
7.13 Formation of Subsidiaries.
 20
7.14 Prepayment of Indebtedness.
 20
7.15 Sanctions.
 20
7.16 Anti-Corruption Laws.
 20
7.17 Capital Expenditures.
 21
7.18 Affiliate Compensation.
 21
7.19 Chapter 11 Claims.
 21
7.20 Amendments to the DIP Order.
 21
7.21 Communications with Bankruptcy Court.
 21
7.22 Budget Covenant. 
 21

 
 

 
 
             
 
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
 21
8.01 Events of Default.
 21
8.02 Remedies Upon Event of Default.
 23
8.03 Application of Funds.
 23
             
 
ARTICLE IX MISCELLANEOUS
 24
9.01 Amendments.
 24
9.02 Notices and Other Communications; Facsimile Copies.
 24
9.03 No Waiver; Cumulative Remedies.
 24
9.04 Expenses; Indemnity; Damage Waiver.
 25
9.05 Payments Set Aside.
 26
9.06 Successors and Assigns.
 26
9.07 Set-off.
 26
9.08 Interest Rate Limitation.
 27
9.09 Counterparts; Integration; Effectiveness.
 27
9.10 Survival of Representations and Warranties.
 27
9.11 Severability.
 27
9.12 GOVERNING LAW; JURISDICTION.
 27
9.13 WAIVER OF RIGHT TO TRIAL BY JURY.
 28
9.14 No Advisory or Fiduciary Relationship.
 28
9.15 Conflict.
 28
ARTICLE X
 28

 
SCHEDULES
 
4.02(g)                   
Milestones
5.07                   
Environmental Matters
5.08                   
Insurance
5.11                   
Compliance with Laws
7.01                   
Existing Liens
7.02                   
Existing Investments
7.03                   
Existing Indebtedness
9.02                   
Certain Addresses for Notices
 
EXHIBITS
 
A                   
Form of Borrowing Request
B                   
Initial Budget
C                   
Restructuring Support Agreement
-1-

 
 
SENIOR SUPERPRIORITY
 
DEBTOR-IN POSSESSION CREDIT AGREEMENT
 
This SENIOR SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) is entered into as of November 18, 2020, among GENERAL
MOLY INC., a Delaware corporation, as borrower (the “Borrower”), BRUCE D. HANSEN
and BONG T. HANSEN, individuals, jointly as joint tenants, as a lender (together
with any successors or assigns, collectively the “Minority Lender”), and NEW
MOLY LLC, a Delaware limited liability company, as a lender (together with any
successors or assigns, the “Majority Lender” and, together with the Minority
Lender, collectively the “Lenders” and each a “Lender”) and Majority Lender as
administrative agent on behalf of the Lenders (in such capacity, together with
any successors or assigns, the “Agent”).
 
WITNESSETH:
 
WHEREAS, on November 18, 2020 (the “Petition Date”), the Borrower (also referred
to herein as the “Debtor”) commenced a case (the “Chapter 11 Case”) under
chapter 11 of title 11 to the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the District of Colorado (the “Bankruptcy
Court”); and
 
WHEREAS, the Borrower has requested the Lenders make post-petition loans and
advances and provide other financial or credit accommodations to the Borrower,
and the Lenders have agreed, severally and not jointly, and subject to the
conditions set forth herein and the DIP Orders, to extend a senior multi-draw
credit facility to the Borrower, comprised of (x) one Initial DIP Loan in the
aggregate principal amount of up to $400,000, which will be available to be
drawn on the Closing Date and (y) Additional DIP Loans in the aggregate
principal amount of up to $1,000,000, which will be available to be drawn upon
the satisfaction of the Milestones and the other conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or substantially all
of the property of another Person or more than a majority of the Voting Stock of
another Person, in each case whether or not involving a merger or consolidation
with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.
 
“Additional DIP Commitment” means each Lender’s commitment to make Additional
DIP Loans in an amount equal to such Lender’s Applicable Percentage of
$1,000,000, and “Additional DIP Commitments” means all of such commitments
collectively (which, for the avoidance of doubt, are several and not joint
commitments).
 
“Additional DIP Loans” has the meaning set forth in Section 2.01(b).
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that for purposes
of this Agreement, the Agent and the Lenders shall not be considered
“Affiliates” of the Borrower (except that the Minority Lender shall be
considered an “Affiliate” of the Borrower for purposes of the covenants set
forth in Sections 7.07 and 7.18).
 
“Agreement” has the meaning set forth in the introductory paragraph hereto.
 
“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to the
Borrower from time to time concerning or relating to bribery or corruption,
including without limitation the Foreign Corrupt Practices Act of 1977, 15
U.S.C. §§ 78dd-1, et seq.
 
“Anti-Money Laundering Laws” means all Laws of any jurisdiction applicable to
the Borrower from time to time concerning or relating to money laundering,
including, without limitation, the Patriot Act.
 
“Anti-Terrorism Laws” means all Laws of any jurisdiction applicable to the
Borrower from time to time concerning or relating to terrorism or money
laundering, including, without limitation, Title III of the Patriot Act, the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto.
 
“Applicable Percentage” means (a) with respect to the Majority Lender, 68.0% and
(b) with respect to the Minority Lender, 32.0%.
 
 
1

 
 
“Approved Budget” means (i) the Initial Budget and (ii) each updated thirteen
(13) week cash flow forecast to be delivered every week by the Borrower to the
Agent and the Lenders pursuant to Section 6.01(c) to the extent that each such
updated thirteen (13) week cash flow forecast is satisfactory in all material
respects to the Agent in its sole discretion.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee.
 
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
 
“Bankruptcy Code” has the meaning set forth in the recitals hereto.
 
“Bankruptcy Court” has the meaning set forth in the recitals hereto.
 
 “Board of Directors” means, with respect to any Person, the board of directors
of such Person (or the equivalent board of advisors, managers or members or body
performing similar functions for such Person) or any committee of the board of
directors of such Person authorized, with respect to any particular matter, to
exercise the power of the board of directors (or board of advisors, managers or
members or body performing similar functions) of such Person.
 
“Borrower” has the meaning set forth in the introductory paragraph hereto.
 
“Borrowing” means a borrowing or deemed borrowing of a Loan on a given date.
 
“Borrowing Request” means a written notice of a Borrowing of Loans, which shall
be substantially in the form of Exhibit A.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, any of the States of Colorado or New York.
 
“Business” means the business or businesses operated by the Borrower.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital assets which are classified as capital expenditures in accordance with
GAAP (excluding normal replacements and maintenance which are properly charged
to current operations).
 
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
 
“Carve-Out” shall have the meaning set forth in the DIP Order.
 
“Chapter 11 Case” has the meaning set forth in the introductory paragraph
hereto.
 
“Closing Date” means the date that each of the conditions precedent set forth in
Section 4.01 is satisfied.
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means, collectively, the official committee of unsecured creditors
and any other committee formed, appointed or approved in the Chapter 11 Case.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent; provided that the Agent and the Lenders shall not be deemed to
“control” the Borrower.
 
 
2

 
 
“Debt Issuance” means the issuance by the Borrower of any Indebtedness.
 
“Debtor” has the meaning set forth in the recitals hereto.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to the Interest Rate plus 2.00% per
annum, to the fullest extent permitted by applicable Laws.
 
“DIP Commitments” means, collectively, the Initial DIP Commitments and the
Additional DIP Commitments.
 
“DIP Order” means the Interim Order or Final Order, as applicable under the
circumstances.
 
“Disclosure Statement” means the disclosure statement filed with the Bankruptcy
Court in connection with the Chapter 11 Case.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, and including, for the
avoidance of doubt, any transfer of the equity interests that Borrower holds in
its Subsidiaries.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, and natural resources such as flora or fauna.
 
“Environmental Laws” means any and all Laws relating to (a) the Environment,
preservation or reclamation of natural resources, or to the generation, use,
handling, transportation, storage, treatment, or Release of any Hazardous
Material, (b) human health and employee health, and (c) acid mine drainage.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other membership, ownership, economic or profit interests
in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other
membership, ownership, economic or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other membership, ownership, economic or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or other membership, ownership, economic or profit interests in),
and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, membership interests, warrants, options, rights
or other interests are outstanding on any date of determination.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof).
 
“Final Order” means, collectively, the order of the Bankruptcy Court entered in
the Chapter 11 Case after a final hearing under Bankruptcy Rule 4001(c)(2) or
such other procedures as approved by the Bankruptcy Court which order shall be
in form and substance satisfactory to the Agent, in its sole discretion, and
which order is in effect and not stayed, together with all extensions,
modifications and amendments thereto, in form and substance satisfactory to the
Agent, in its sole discretion, which, among other matters but not by way of
limitations, authorizes the Borrower to obtain credit, incur (or guaranty)
Indebtedness under this Agreement and the other Loan Documents, as the case may
be, provides for the super priority of the Agent’s and Lenders’ claims.
 
 
3

 
 
“Fiscal Quarter” means a calendar quarter of a Fiscal Year.
 
“Fiscal Year” means the Fiscal Year of the Borrower, which period shall be the
12-month period ending on December 31 of each year.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, any
tribal, aboriginal or native government or corporation, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
 
“Hazardous Materials” means (a) any substance, material or waste designated or
defined as a “hazardous substance,” “hazardous material,” “hazardous waste,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant or
contaminant,” “toxic waste,” or “toxic substance” under any provision of
Environmental Law, and (b) any petroleum, petroleum distillates, petroleum
products, asbestos or asbestos-containing materials, urea-formaldehyde
insulation, explosive or radioactive materials, and polychlorinated biphenyls.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any swap agreement;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in the case of any such trade account payables, not past due
for more than 60 days);
 
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f) Capital Leases;
 
(g) all obligations of such Person prior to the Maturity Date to purchase,
redeem, retire, defease or otherwise make any payment in cash or cash
equivalents in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
 
 
4

 
 
(h) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any Capital Lease obligation as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date. To the extent that any recourse with respect to
Indebtedness of the type described in clause (e) above is limited to solely to
property of a Person, the amount of Indebtedness of any Person for purposes of
clause (e) shall be equal to the lesser of (i) the aggregate unpaid amount of
such Indebtedness and (ii) the net book value of such property encumbered
thereby.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise included
in clause (a), Other Taxes.
 
“Indemnitee” has the meaning specified in Section 9.04(b).
 
“Initial Budget” means the forecast delivered on the Closing Date which reflects
the Borrower’s anticipated cash receipts and anticipated disbursements for each
calendar week during the period from the Petition Date through and including the
end of the thirteenth (13th) calendar week following the Petition Date, which
shall be satisfactory to the Agent in its sole discretion. The Initial Budget is
attached hereto as Exhibit B.
 
“Initial DIP Commitment” means each Lender’s commitment to make Initial DIP
Loans in an amount equal to such Lender’s Applicable Percentage of $400,000, and
“Initial DIP Commitments” means all of such commitments collectively (which, for
the avoidance of doubt, are several and not joint commitments).
 
“Initial DIP Loans” has the meaning set forth in Section 2.01(a).
 
“Interest Rate” has the meaning specified in Section 2.05(a).
 
“Interest Payment Date” means each calendar day.
 
“Interim Order” means that certain interim order of the Bankruptcy Court entered
in the Chapter 11 Case (I) Authorizing Postpetition Financing pursuant to 11
U.S.C. §§ 105(A), 361, 362, 363, 364(c)(1), and 364(e), and (II) Scheduling a
Final Hearing Pursuant to Bankruptcy Rules 4001(b) and 4001(c).
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment net of any return representing a return of capital with
respect to such Investment.
 
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower.
 
“IRS” means the United States Internal Revenue Service.
 
“Laws” means, collectively, all international, foreign, federal, state, local,
tribal or aboriginal statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
 
“Lien” means (a) any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) and (b) in the
case of securities or Equity Interests, any purchase option, call or similar
right of a third part with respect to such securities or Equity Interests.
 
“Loan Documents” means this Agreement and each other agreement, instrument, or
document executed at any time in connection with this Agreement.
 
“Loans” means Initial DIP Loans and/or Additional DIP Loans, as applicable.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the Debtor’s operations, business, assets, properties,
liabilities or condition (financial or otherwise) of the Borrower (except for
the filing, commencement and continuation of the Chapter 11 Case and the events
that customarily result from the filing, commencement and continuation of the
Chapter 11 Case), or the Debtor’s ability to effectuate confirmation of a
chapter 11 plan which comports with the requirements of the Restructuring
Support Agreement; (b) a material impairment of the ability of the Borrower to
pay or perform any of its Obligations; (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Documents; or (d) a material impairment of the rights and remedies of the
Agent or any of the Lenders under any Loan Documents.
 
 
5

 
 
“Material Contract” means (i) the Restructuring Support Agreement and (ii) any
other contracts, agreements, leases, Instruments and other binding commitments
and undertakings of the Borrower the performance or breach of which could
reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” means the earliest of (i) thirty five (35) days after the date
the Interim Order is entered, if the Final Order has not been entered on the
docket of the Bankruptcy Court, (ii) the conversion of, or the filing by Debtor
of a motion with the Bankruptcy Court seeking to convert, the Chapter 11 Case
into liquidation proceedings under chapter 7 of the Bankruptcy Code, (iii) the
date of the acceleration of the Loans and termination of the DIP Commitments
hereunder, following the occurrence of an Event of Default and/or pursuant to
the DIP Order, and (iv) the failure of the Bankruptcy Court to enter its order
confirming the Plan of Reorganization within 100 days after the Petition Date.
 
“Milestones” has the meaning set forth in Section 4.02(g).
 
“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by the Borrower in respect of any Disposition, Debt Issuance, or
Involuntary Disposition, including by way of insurance proceeds or condemnation
awards or sale or issuance of Equity Interests, net of (a) direct costs incurred
in connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) Taxes paid as a result
thereof or reasonably estimated to be actually payable within two (2) years of
the date of the relevant Disposition, Debt Issuance, or Involuntary Disposition
as a result thereof, and (c) in the case of any Disposition, the amount
necessary to retire any Indebtedness secured by a Permitted Lien on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by the Borrower in any
Disposition, Debt Issuance, Involuntary Disposition or sale or issuance of
Equity Interests.
 
“Note” has the meaning specified in Section 2.06.
 
“Obligations” means all advances to, and debts, principal, interest, premiums,
fees, expenses, liabilities, obligations, covenants and duties of, the Borrower
arising under any Loan Document, or otherwise with respect to any Loan, in each
case, payable in accordance with the Loan Documents, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, premiums
and fees that accrue after the commencement by or against the Borrower of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Organization Documents” means the certificate or articles of incorporation and
the bylaws of a corporation and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
 
“Permit” means any permit, license, certificate, approval, consent, clearance,
notification, waiver certification, registration, franchises, accreditations,
qualification or authorization issued or granted by any Governmental Authority
or pursuant to any applicable Law.
 
“Permitted Dispositions” means (so long as no Default exists or would result
therefrom) the following:
 
(a) the granting of Permitted Liens;
 
(b) (i) any involuntary loss, damage or destruction of property and (ii) to the
extent such property is equipment, the disposition of the assets so damaged or
destroyed for fair market value (if any);
 
(c) the making of a Permitted Investment;
 
(d) sale, liquidation or otherwise disposal of obsolete, surplus or worn-out
property in an aggregate amount not to exceed $20,000 during the term of this
Agreement.
 
 
6

 
 
“Permitted Indebtedness” means, at any time, Indebtedness of the Borrower
permitted to exist at such time pursuant to the terms of Section 7.03.
 
“Permitted Investments” means, at any time, Investments by the Borrower
permitted to exist at such time pursuant to the terms of Section 7.02.
 
“Permitted Liens” means, at any time, Liens in respect of property the Borrower
permitted to exist at such time pursuant to the terms of Section 7.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Petition Date” has the meaning set forth in the recitals hereto.
 
“Plan of Reorganization” means the Plan of Reorganization filed by the Borrower
that implements the terms and conditions set out in the Restructuring Support
Agreement in form acceptable to the Agent and the Lenders.
 
“Recipient” means the Agent, any Lender or an assignee of any of the foregoing,
as applicable.
 
“Register” has the meaning specified in Section 9.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
sub-advisors of such Person and of such Person’s Affiliates.
 
“Release” means any depositing, spilling, leaking, seeping, pumping, pouring,
emitting, emanating, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping, or disposing in, into or through the
Environment.
 
“Responsible Officer” means the chief executive officer, president, chief
restructuring officer, chief legal officer, chief financial officer, treasurer
or assistant treasurer of the Borrower or any other officer of the Borrower
designated as a “Responsible Officer” for purposes of the Loan Documents by the
Borrower in writing to the Agent and the Lenders and reasonably acceptable to
the Agent. Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), any
payment of management fees (or other fee of a similar nature) or out-of-pocket
expenses to the holders of such Equity Interests or any setting apart of funds
or property for any of the foregoing.
 
“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated on or about November 18, 2020, among the Debtor, the Lenders,
and the other parties thereto, which is attached hereto as Exhibit C.
 
“Sanctioned Country” means any country, region or territory to the extent that
such country or territory itself is the subject of comprehensive Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person who is the subject of any
Sanctions, including any Person listed or designated as being the target of any
Sanctions (whether by name or by reason of being included in a class of
persons), (b) any Person operating, having a place of business, organized,
located or resident in a Sanctioned Country, (c) any agency of the government of
or an organization controlled by a Sanctioned Country, or (d) any Person that is
50% or more, individually or in the aggregate, directly or indirectly, owned, or
that is Controlled by, one or more of the persons indicated in clauses (a), (b)
and/or (c), or acting directly or indirectly on behalf of any such Person.
 
“Sanctions” means any economic, financial or trade sanctions, laws, regulations
or restrictive measures, or trade embargoes, imposed, administered or enforced
from time to time by (a) the U.S. government, including those administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, (b) the United Nations or its Security Council,
(c) the European Union, (d) Her Majesty’s Treasury of the United Kingdom, or (e)
any other relevant sanctions authority, including any other governmental or
regulatory authority, institution or agency which administers economic,
financial or trade sanctions laws, regulations, trade embargoes or restrictive
measures applicable to the Borrower, the Agent or the Lenders.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which at least a majority
of the shares of Voting Stock is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person.
 
 
7

 
 
“Superpriority Claim” shall mean a claim against Debtor in the Chapter 11 Case
that is a superpriority administrative expense claim having priority over any or
all administrative expenses and other claims of the kind specified in, or
otherwise arising or ordered under, any sections of the Bankruptcy Code
(including, without limitation, sections 105, 326, 328, 330, 331, 503(b),
507(a), 507(b), 546, 726, 1113 and/or 1114 thereof), whether or not such claim
or expenses may become secured by a judgment Lien or other non-consensual Lien,
levy or attachment, subject to the Carve-Out in all respects.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Test Period” means (i) the two (2) calendar week period ending two weeks after
the Petition Date and (ii) thereafter, each rolling two (2) calendar week period
ending two weeks after the end of the preceding Test Period.
 
“United States” and “U.S.” means the United States of America.
 
“Variance Report” means a weekly report to be provided by Borrower to the Agent
and the Lenders within three (3) Business Days after the end of each week
reflecting actual disbursements and the other amounts of the type of each line
item set forth on the Approved Budget for (i) the immediately preceding week,
(ii) the applicable Test Period, and (iii) the period from the beginning of the
week ending November 27, 2020 to the end of the immediately preceding week, in
each case, reflecting the amount of variance and, in the case of clause (ii),
percentage variance of actual disbursements and the other amounts of the type of
each line item set forth on the Approved Budget (on a line item basis) from
those disbursements and other amounts reflected in the most recently delivered
thirteen (13) week cash flow forecast in the Approved Budget for the
corresponding periods (or, in the case of clauses (ii) and (iii) and with
respect to past periods that are not covered in the most recently delivered
thirteen (13) week cash flow forecast in the Approved Budget, the latest
thirteen (13) week cash flow forecast in the Approved Budget that covers any
such past period), an explanation of the reason for any such variance and
compliance or non-compliance with the requirements set forth in Section 6.01(c).
 
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
 
1.02 Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements, restatements or modifications set forth herein or
in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law, and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all real and personal property and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
Except as otherwise specifically prescribed herein, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Borrower’s financial statements.
 
1.04 Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Mountain time (daylight or standard, as applicable).
 
 
8

 
 
ARTICLE II
 
THE LOANS
 
2.01 The Loans.
 
(a) Interim Facility. Subject to the terms and conditions set forth herein
(including without limitation the conditions set forth in Sections 4.01 and
4.02) and subject to the terms and conditions of the DIP Order, on the Closing
Date, each Lender agrees, severally and not jointly with the other Lenders, to
make term loans to the Borrower in one advance in Dollars in an amount equal to
such Lender’s Initial DIP Commitment (the “Initial DIP Loans”). Each Lender’s
Initial DIP Commitment shall expire upon the funding by such Lender of the full
amount of such Lender’s Initial DIP Loans. For the avoidance of doubt, no Lender
is obligated under any other Lender’s Initial DIP Commitment.
 
(b) Final Facility. Subject to the terms and conditions set forth herein
(including without limitation the conditions set forth in Section 4.02) and
subject to the terms and conditions of the DIP Order, after the Closing Date,
each Lender agrees, severally and not jointly with the other Lenders, to make
term loans to the Borrower in one or more advances in Dollars in an aggregate
amount equal to such Lender’s Additional DIP Commitment (the “Additional DIP
Loans”). Each Lender’s Additional DIP Commitment shall expire upon the earlier
of (i) funding by such Lender of the full amount of such Lender’s Additional DIP
Loans and (ii) the Maturity Date. For the avoidance of doubt, no Lender is
obligated under any other Lender’s Additional DIP Commitment.
 
(c) Once repaid, whether such repayment is voluntary or required, amounts
borrowed (or deemed borrowed) under this Section 2.01 may not be reborrowed.
 
2.02 Borrowing of the Loans.
 
(a) Unless otherwise agreed by the Agent, the Additional DIP Commitment shall be
advanced to the Borrower, subject to the terms and conditions set forth herein
and subject to the terms and conditions of the DIP Order, as follows: (i)
$300,000 upon delivery by the Borrower to the Agent of (x) all required
modifications, amendments and waivers under the Eureka Moly LLC joint venture
agreement as contemplated by the Restructuring Support Agreement, signed by the
parties thereto, and (y) an amendment to the lease between Mount Hope Mines Inc.
and Eureka Moly LLC as contemplated by the Restructuring Support Agreement,
signed by the parties thereto, and (ii) $700,000 upon confirmation of the Plan
of Reorganization.
 
(b) Each Borrowing of the Loans shall be made upon the Borrower’s irrevocable
written notice to the Agent and the Lenders in substantially the form of Exhibit
A. Such notice must be received by the Agent and the Lenders not later than
12:00 p.m. three (3) Business Days prior to the requested date of any Borrowing
(or such later time as may be agreed to by the Agent and each Lender, each in
its sole discretion). The Borrowing Request shall specify (i) the requested date
of the borrowing (which shall be a Business Day), (ii) the principal amount of
Loans to be borrowed, (iii) wire instructions of the account(s) to which funds
are to be disbursed, (iv) a certification by the Borrower that the conditions
precedent set forth in Article IV have been and remain satisfied, (v) a
certification as to the completion of applicable Milestones by the dates for
completion of such Milestones as set forth in Section 4.02(g), and (vi) a
certification as to the use of such Borrowing in accordance with Section
4.02(h).
 
2.03 Prepayments.
 
(a) Voluntary Prepayments. The Borrower may, upon notice to the Agent and the
Lenders, at any time or from time to time, voluntarily prepay any Loans in whole
or in part without premium or penalty; provided that such notice must be
received by the Agent and the Lenders not later than 2:00 p.m. three (3)
Business Days prior to any date of prepayment of Loans. Each such notice shall
specify the date and amount of such prepayment. Any prepayment of a Loan shall
be accompanied by all accrued interest thereon.
 
(b) Mandatory Prepayments of Loans.
 
(i) Dispositions and Involuntary Dispositions. Upon the receipt by the Borrower
of the Net Cash Proceeds of any Disposition or Involuntary Disposition
consummated on or after the Closing Date, the Borrower shall, immediately upon
the realization or receipt by the Borrower of such Net Cash Proceeds, prepay the
Loans as hereafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Disposition or Involuntary Disposition.
 
 
9

 
 
(ii) Debt and Equity Issuances. Upon the receipt by the Borrower after the
Closing Date of the Net Cash Proceeds (x) of any Debt Issuance not permitted
under Section 7.03 or (y) from the sale or issuance by the Borrower of any of
its Equity Interests, in each case the Borrower shall, immediately upon the
realization or receipt by the Borrower of such Net Cash Proceeds, prepay the
Loans as hereafter provided in an aggregate amount equal to 100% of such Net
Cash Proceeds.
 
(iii) Notice of Prepayment. The Borrower shall notify the Agent and the Lenders
in writing of any mandatory prepayment of Loans required to be made by the
Borrower pursuant to clauses (i) and (ii) of this Section 2.03(b) not later than
12:00 p.m. at least one (1) Business Day prior to the required date of such
prepayment. Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the aggregate amount of such
prepayment to be made by the Borrower.
 
(iv) Application of Mandatory Prepayments. All amounts to be paid pursuant to
Section 2.03(a) or (b) shall be applied as follows:
 
(A) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable in accordance with the Loan Documents to the Agent;
 
(B) Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lenders and amounts payable under Article III)
payable in accordance with the Loan Documents to the Lenders;
 
(C) Second, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans; and
 
(D) Third, to payment of that portion of the Obligations constituting unpaid
principal payments.
 
Notwithstanding anything to the contrary in any Loan Document, all prepayments
under this Section 2.03(b) shall be accompanied by interest on the principal
amount prepaid through the date of prepayment.
 
2.04 Repayment of Loans.
 
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Loans outstanding on such date, together with all
accrued and unpaid interest thereon, and any outstanding fees and expenses or
other Obligations, in each case, payable in accordance with the Loan Documents.
All payments (and prepayments) of the Loans and accrued and unpaid interest
thereon must be made to the Lenders ratably according to the outstanding
balances of the Loans actually made by the respective Lenders. Without limiting
the foregoing, all Loan payments received by the Lenders are subject to Section
2.08.
 
2.05 Interest.
 
(a) Loans. Subject to the provisions of Section 2.05(b), the Loans shall bear
interest on the outstanding principal amount, compounding daily, with such
accrued interest being capitalized and added to the principal amount of the
Loans on each Interest Payment Date at a rate per annum equal to 12.00% (the
“Interest Rate”).
 
(b) Default Interest.
 
(i) Upon the occurrence and during the continuance of an Event of Default, the
Borrower shall pay interest on the outstanding Obligations hereunder at an
interest rate per annum at all times equal to the Default Rate, to the fullest
extent permitted by applicable Laws.
 
(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest Payment. Interest shall accrue and be added and capitalized to the
outstanding principal balance of the Loans on each Interest Payment Date. From
and after each applicable Interest Payment Date, the outstanding principal
amount of the Loans shall without further action by any party hereto be deemed
to be increased by the aggregate amount of interest so capitalized and added to
the Loans in accordance with the immediately preceding sentence, whereupon such
amount of interest so capitalized and added shall also accrue interest in
accordance with the terms of this Section 2.05. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
Interest at the Default Rate shall be payable on demand.
 
(d) Computation of Interest and Fees. All computations of interest for the Loans
shall be made on the basis of a 365-day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall bear interest for one day. Each determination by the Lender of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
 
10

 
 
2.06 Evidence of Debt.
 
The Loans made by each Lender shall be evidenced by one or more accounts or
records (including the Registers maintained pursuant to Section 9.06(c))
maintained by the Agent in its ordinary course of business. Such accounts or
records maintained by the Agent shall be conclusive as to the amount of the
Loans made by each Lender to the Borrower and the interest and payments thereon,
absent manifest error. Any failure to so record or any error in the accounts or
records shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount actually owing with respect to the
Obligations. For the avoidance of doubt, this Agreement is being executed as a
“noteless” credit agreement. However, at the request of any Lender at any time,
the Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note, in form and substance satisfactory to such Lender and the
Agent, payable to the order of such Lender and its registered assigns (a
“Note”). Thereafter, the Loans evidenced by such Note and interest thereon shall
at all times (including after assignment permitted hereunder) be represented by
one or more Notes in such form payable to the order of the payee named therein
and its registered assigns.
 
2.07 Payments Generally.
 
All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Lenders in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. All payments received by a
Lender after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
2.08            
Sharing of Payments.
 
If any Lender shall obtain payment in respect of any principal of or interest on
any of its Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal and accrued interest on their respective Loans; provided
that if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest. The Borrower consents to the foregoing.
 
ARTICLE III
 
  TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) General. Any and all payments by the Borrower hereunder shall be made in
full, free and clear of and without deduction or withholding for any and all
present or future Taxes. If the Borrower shall be required by law to deduct or
withhold any Taxes from or in respect of any such payment to a Lender or the
Agent, (i) the sum payable shall, subject to applicable law, be increased as may
be necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01), such Lender or the Agent, as applicable, receives an
amount equal to the amount it would have received had no such deductions or
withholdings been made, (ii) the Borrower shall make such deductions or
withholdings and (iii) the Borrower shall pay the full amount required to be
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law and within the time for payment prescribed by
applicable law.
 
(b) Other Taxes. In addition, the Borrower agrees to pay any present or future
Other Taxes, other than Excluded Taxes.
 
(c) Tax Indemnity. The Borrower hereby indemnifies each Lender for, and agree to
hold each Lender and the Agent harmless from, the full amount of all Taxes and
Other Taxes payable by such Lender or the Agent, as applicable (other than
Excluded Taxes), and any liability, cost or amount (including penalties,
interest and expenses) arising therefrom or with respect thereto.
 
(d) Payment of Taxes. Within thirty (30) days after the date required for
payment of any Taxes or Other Taxes required to be deducted or withheld by the
Borrower in respect of any payment or delivery to a Lender or the Agent, the
Borrower will furnish to such Lender or the Agent, as applicable, a form of
evidence of payment thereof acceptable to such Lender or the Agent, as
applicable, in its sole discretion.
 
3.02 Survival.
 
All of the Borrower’s obligations under this Article III shall survive repayment
of all other Obligations hereunder, subject to the limitations contained in this
Article III.
 
 
11

 
 
ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.01 Conditions to Closing and Funding of Loans on the Closing Date.
 
The effectiveness of this Agreement, and the obligations of the Lenders to make
the Initial DIP Loans on the Closing Date, shall be subject to the satisfaction
or waiver of the following conditions precedent:
 
(a) Credit Agreement. Receipt by the Agent and the Lenders of executed
counterparts of this Agreement and the other Loan Documents, properly executed
by a Responsible Officer of the Borrower.
 
(b) Resolutions. Receipt by the Agent and the Lenders of such copies of
resolutions or other action, incumbency certificates and/or other certificates
of a Responsible Officer of the Borrower as Agent may require evidencing the
identity, authority and capacity of such Responsible Officer authorized to act
as a Responsible Officer in connection with this Agreement and the other Loan
Documents, and the authorization of the Borrower to enter into and perform its
obligations under the Loan Documents, in form and substance reasonably
satisfactory to the Agent and its legal counsel.
 
(c) Evidence of Insurance. Receipt by the Agent and the Lenders of certificates
of insurance and related endorsements of the Borrower evidencing insurance
meeting the requirements of Section 6.07.
 
(d) Interim Order. The Interim Order, in form and substance satisfactory to the
Agent, has been entered into, shall be in full force and effect, shall not have
been amended, modified, stayed or reversed and shall not be subject to any
pending stay.
 
(e) Approved Budget. The Borrower and the Agent shall have agreed upon the
Initial Budget and such Initial Budget shall have been delivered to the Agent
and the Lenders.
 
(f) Chapter 11 Case. The Chapter 11 Case shall have been commenced and all of
the “first day orders” and all related pleadings to be entered at the time of
commencement of the Chapter 11 Case or shortly thereafter shall have been
provided in advance to the Agent and the Lenders and shall be in form, scope and
substance satisfactory to the Agent.
 
(g) Restructuring Support Agreement. Debtor shall have delivered to the Agent
and the Lenders a fully executed copy of the Restructuring Support Agreement,
together with any modifications thereto, in form and substance satisfactory to
the Agent, and as of the Closing Date the Restructuring Support Agreement shall
remain in full force and effect with no breaches or defaults.
 
(h) Consent, Approvals, Etc. Debtor shall have delivered to Agent and the
Lenders such third party consents, approvals, waivers and modifications as
reasonably requested by the Agent or that are otherwise required for the
consummation of the transactions contemplated by the Loan Documents.
 
(i) Additional Documents and Information. The Borrower shall have delivered to
the Agent and the Lenders such additional documents and information as the Agent
may reasonably request.
 
4.02 Conditions to Funding All Loans.
 
The obligations of the Lenders to make any Loans shall be subject to the
satisfaction or waiver of the following additional conditions precedent:
 
(a) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower contained in Article V or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date.
 
 
12

 
 
(b) No Default. No Default or Event of Default shall exist or would result from
the making of such Loans or from the application of the proceeds thereof.
 
(c) Borrowing Request. The Agent and the Lenders shall have received a Borrowing
Request in accordance with the requirements of this Agreement.
 
(d) Responsible Officer Certificate. Receipt by the Agent and the Lenders of a
certificate of a Responsible Officer of the Borrower, in form and substance
reasonably satisfactory to the Agent, certifying compliance with the conditions
precedent set forth in this Section 4.02.
 
(e) DIP Order. The DIP Order shall be in full force and effect and shall not
have been stayed, vacated, reversed or rescinded, and any appeal of such order
shall not have been timely filed and a stay of such order pending appeal shall
not be presently effective, and without the Agent’s prior written consent, the
DIP Order shall not have been revised, amended or modified.
 
(f) Material Adverse Effect. Other than the commencement of the Chapter 11 Case,
no Material Adverse Effect shall have occurred since the Closing Date.
 
(g) Milestones. If the Loan being requested is an Additional DIP Loan, then all
applicable milestones arising prior to the date of such Loan request as set
forth in Schedule 4.02(g) (the “Milestones”) shall have been completed by the
dates for completion set forth therein to the satisfaction of the Agent; and the
Borrower shall have certified to such completion in the applicable Borrowing
Request.
 
(h) Approved Budget. The Borrower shall apply the proceeds of each Borrowing
solely to payment of amounts reflected in the Approved Budget (subject to
variances allowed by Section 7.22); and the Borrower shall have certified to
such compliance in each Borrowing Request.
 
(i) Restructuring Support Agreement. The Restructuring Support Agreement shall
remain in full force and effect, with no modifications thereto, other than
modifications that the Agent has approved in writing; no breaches or defaults
shall have occurred under such Restructuring Support Agreement; and all
applicable actions or transactions described in such Restructuring Support
Agreement to be completed by a particular date shall have been so completed to
the satisfaction of the Agent.
 
(j) Additional Documents and Information. The Borrower shall have delivered to
the Agent and the Lenders such additional documents, certifications and
information as the Agent may reasonably request.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Lenders as follows:
 
5.01 Existence, Qualification and Power.
 
The Borrower (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) upon entry of the DIP Order, has all requisite organizational
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to own, pledge, mortgage and operate its assets, to lease
or sublease its assets and to carry on its business and execute, deliver and
perform its obligations under the Loan Documents, and (c) is duly qualified and
is licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license.
 
5.02 Authorization; No Contravention.
 
Subject to entry of the DIP Order, the execution, delivery and performance by
the Borrower of each Loan Document have been duly authorized by all necessary
company or other organizational action and do not (a) contravene the terms of
any of the Borrower’s Organization Documents; (b) result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Material Contract to which the Borrower is a party or
affecting the Borrower or its properties or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject; (c) or violate any Law, except, in each case
referred to in clause (c), to the extent that such violation could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.
 
Except for the entry of the DIP Order, no material Permit, approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document other than
those that have already been obtained and are in full force and effect.
 
 
13

 
 
5.04 Binding Effect.
 
Upon entry of the DIP Order, each Loan Document will have been duly executed and
delivered by the Borrower. Each Loan Document constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
5.05 No Material Adverse Effect.
 
(a) From the Petition Date to and including the Closing Date, there has been no
Disposition by the Borrower, or any Involuntary Disposition, of any material
part of the business or property of the Borrower, and no purchase or other
acquisition by it of any business or property (including any Equity Interests of
any other Person) material to the Borrower, in each case, that has not been
disclosed in writing to the Agent and the Lenders on or prior to the Closing
Date.
 
(b) Since June 30, 2020, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect, other than the filing, commencement and
continuation of the Chapter 11 Case and the events that customarily result from
filing, commencement and continuation of the Chapter 11 Case (including any
litigation resulting therefrom).
 
5.06 Litigation.
 
Except for the Chapter 11 Case, there are no actions, suits, proceedings,
claims, disputes or investigations pending or, to the knowledge of the Borrower,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or against any of its properties or
revenues including, without limitation, any actions, suits, proceedings, claims,
disputes or investigations pending that (a) purport to affect or pertain to this
Agreement, any other Loan Document, or any of the transactions contemplated
hereby or thereby, or (b) if determined adversely, could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
5.07 Environmental Compliance.
 
(a) Except as set forth in Schedule 5.07, the Borrower has not received any
written notice, report or other information regarding any material violation or
alleged material violation of Environmental Laws with regard to the Borrower,
its Business, or its past or present properties or facilities.
 
(b) The Borrower, its Business, and its past and present properties and
facilities are and have been in compliance, in all material respects, with all
applicable Environmental Law.
 
5.08 Insurance.
 
The properties and business of the Borrower are insured with financially sound
and reputable insurance companies that are not Affiliates of the Borrower, in
such amounts, with such deductibles and covering such risks as are customarily
carried by prudent companies of similar size and engaged in similar businesses
and owning similar properties in localities where the Borrower operates, in all
material respects. The insurance coverage of the Borrower as of the Closing Date
is outlined as to carrier and type on Schedule 5.08. As of the Closing Date, all
such insurance coverage is in full force and effect and all premiums due in
respect of all insurance maintained by the Borrower have been paid, to the
extent such premiums were due on or before the Closing Date. As of the date
hereof, the Borrower has not received written notice of violation or
cancellation of any such insurance coverage and there is no existing default or
event which, with the giving of notice or lapse of time or both, would
constitute a default by any insured thereunder.
 
5.09 Taxes.
 
The Borrower has timely filed, or caused to be timely filed, with the
appropriate Governmental Authorities and in the appropriate jurisdictions, all
material federal, state, local and other Tax returns and reports required to be
filed, and have timely paid, prior to the date on which any liability may be
added thereto for non-payment thereof, all material federal, state, local and
other Taxes levied or imposed upon it or its properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. All such returns and reports are
true, correct, and complete in all respects. No such Tax return or report is
under audit or examination by any Governmental Authority and no notice of such a
Tax audit or examination or any assertion of any claim for Taxes has been given
or made by any Governmental Authority. The Borrower is not presently under audit
or examination with respect to any taxes due from it.
 
5.10 Disclosure.
 
The Borrower has disclosed to the Agent and the Lenders all matters known to it
(including with respect to all agreements, instruments and corporate or other
restrictions to which it is subject) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. No
representation or warranty made by the Borrower in this Agreement or any other
Loan Document, and no report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower to the Agent or the Lenders in connection with the transactions
contemplated hereby, contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements herein or therein
(as applicable), in light of the circumstances when made, not misleading.
 
 
14

 
 
5.11 Compliance with Laws and Agreements.
 
Except for the matters disclosed on Schedule 5.11, the Borrower is in
compliance, in all material respects, with the requirements of all Laws and all
orders, writs, injunctions and decrees binding upon it and its properties.
 
5.12 Labor Matters.
 
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower. As of the date hereof, the Borrower is in
compliance in all material respects with all Laws relating to labor and
employment.
 
5.13 Anti-Terrorism Laws; Anti-Corruption Laws; Anti-Money-Laundering Laws; and
Sanctions.
 
The Borrower and its directors, officers and employees, and, to the knowledge of
the Borrower, its agents, are in compliance in all material respects with
Anti-Corruption Laws, Anti-Money Laundering Laws, Anti-Terrorism Laws and
Sanctions. The Borrower has not caused any of its Subsidiaries, or any of their
respective directors, officers and employees, or, to the knowledge of the
Borrower, agents, to be out of compliance in any material respect with
Anti-Corruption Laws, Anti-Money Laundering Laws, Anti-Terrorism Laws or
Sanctions.
 
5.14 Reorganization Matters.
 
(a) The Chapter 11 Case was commenced on the Petition Date in accordance with
applicable law and proper notice thereof and the proper notice for (x) the
motion seeking approval of the Loan Documents and the Interim Order and the
Final Order, (y) the hearing for the approval of the Interim Order and (z) the
hearing for the approval of the Final Order will be given. The Borrower shall
give on a timely basis as specified in the Interim Order or the Final Order, as
applicable, all notices required to be given to all parties specified in the
Interim Order or the Final Order, as applicable.
 
(b)  After the entry of the Interim Order, and pursuant to and to the extent
permitted in the Interim Order and the Final Order, as applicable, the
Obligations will constitute allowed Superpriority Claims in the Chapter 11 Case
having priority over all administrative expense claims and unsecured claims
against the Borrower now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expense claims of the kind
specified in sections 326, 330, 331, 503(b), 507(a), 507(b), 726, or any other
provision of the Bankruptcy Code or otherwise, as provided under section
364(c)(1) of the Bankruptcy Code, subject, as to priority only, to the
Carve-Out.
 
(c) The DIP Order is in full force and effect and has not been reversed, stayed,
modified or amended without the Agent’s consent.
 
(d) The Approved Budget and all projected consolidated balance sheets, income
statements and cash flow statements of the Borrower delivered to the Agent and
the Lenders were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were believed in good faith by the Borrower to be
reasonable in light of the conditions existing at the time of delivery of such
report or projections (it being understood that any projections or estimates
made in the items described in this subsection (d) are not to be viewed as facts
and are subject to significant uncertainties and contingencies, that no
assurance can be given that any such projections or estimates will be realized,
that actual results may differ from projected results and such differences may
be material).
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as Lenders shall have any Additional DIP Commitment hereunder, or any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no underlying claim has
been asserted) the Borrower shall:
 
6.01 Certificates; Other Information.
 
Deliver to the Agent and the Lenders, in form and detail reasonably satisfactory
to the Agent:
 
(a) promptly after any reasonable request from the Agent, information regarding
the business, financial or corporate affairs of the Borrower or compliance with
the terms of the Loan Documents;
 
(b) promptly after any reasonable request by the Agent, copies of any detailed
audit reports, management letters or recommendations submitted to the Board of
Directors or equivalent governing body (or the audit committee of the Board of
Directors or equivalent governing body) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower, or any
audit of any of them, in each case, subject to applicable legal privilege and
confidentiality requirements;
 
 
15

 
 
(c) no less than weekly, (i) on or before 12:00 p.m. time on the third Business
Day of each week (which deadline may be extended with the prior written consent
of the Agent) an updated thirteen-week cash flow forecast for the succeeding
thirteen-week period, which, upon approval by the Agent in its sole discretion,
shall become the Approved Budget, and (ii) on or before 12:00 p.m. on the third
Business Day following the end of each week (with the first such delivery date
being November 27, 2020) (which deadline may be extended with the prior written
consent of the Agent), a Variance Report, in form satisfactory to the Agent,
together with a certificate from the chief financial officer of the Borrower as
to the compliance with the requirements under Section 6.15; and
 
(d) copies of all monthly reports, projections, or other information respecting
the Borrower’s business or financial condition as well as all pleadings,
motions, applications and judicial information filed by or on behalf of the
Borrower with the Bankruptcy Court, or any monitor or interim receiver, if any,
appointed in the Chapter 11 Case, or the Committee, at the time such document is
so filed.
 
Documents required to be delivered pursuant to this Section 6.01 may be
delivered electronically; provided that the Borrower shall deliver paper copies
of such documents to the Agent and the Lenders if the Agent so requests.
 
6.02 Notices.
 
Upon any Responsible Officer of the Borrower becoming aware thereof:
 
(a) Within one (1) Business Day, notify the Agent and the Lenders of the
occurrence of any Default or Event of Default.
 
(b) Within three (3) Business Days, notify the Agent and the Lenders of any
material change in accounting policies or financial reporting practices by the
Borrower.
 
(c) Within three (3) Business Days of receipt thereof, provide the Agent and the
Lenders with copies of any material adverse reports or notices received from any
Governmental Authority.
 
(d) Within one (1) Business Day of receipt thereof, provide the Agent and the
Lenders with a copy of any notice of default given or received by the Borrower
under any Organization Document or the Restructuring Support Agreement.
 
(e) Promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower, or
compliance with the terms of any Loan Document or the Restructuring Support
Agreement, as the Agent may reasonably request.
 
Each notice pursuant to this Section 6.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto. Each notice pursuant to Section
6.02(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
6.03  Payment of Taxes and Other Obligations.
 
(a) Payment of Obligations. Except to the extent expressly prohibited by any
Loan Document and consistent with the Approved Budget, pay and discharge, in the
ordinary course of business, all of its obligations and liabilities, including
(a) all Taxes upon it or its properties or assets, or with respect to which the
Borrower has a withholding obligation, unless the same are being contested in
good faith by appropriate proceedings diligently conducted, adequate reserves in
accordance with GAAP are being maintained by the Borrower; (b) all lawful claims
which, if unpaid, would by Law become a Lien upon its property not permitted by
this Agreement; and (c) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness and any grace periods or extensions applicable
thereto.
 
(b) Filing of Returns. Timely file all federal, state, local and other Tax
returns required to be filed by or with respect to it or its properties or
assets, such returns to be correct in all material respects.
 
6.04 Preservation of Existence.
 
(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization.
 
(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization.
 
(c) Maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business.
 
 
16

 
 
6.05 Maintenance of Properties and Leases.
 
Except to the extent subject to the automatic stay of section 362 of the
Bankruptcy Code, excused by the Bankruptcy Code, or caused by the filing,
commencement and continuation of the Chapter 11 Case, consistent with the
Approved Budget:
 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary or useful in the operation of its business in good working order and
condition, ordinary wear and tear excepted, except in a transaction that
constitutes a Permitted Disposition.
 
(b) Make all necessary repairs thereto and renewals and replacements thereof.
 
6.06 Maintenance of Insurance.
 
(a) Maintain in full force and effect all policies of insurance of any kind with
respect to the property and business of the Borrower with financially sound and
reputable insurance companies that are not Affiliates of the Borrower, in each
instance, providing such coverages, in such amounts and with such deductibles as
are customarily carried by prudent companies of similar size engaged in similar
businesses and owning similar properties in localities where the Borrower
operates. (a) To the extent applicable, the Agent shall be named as loss payee
or mortgagee, as its interest may appear, and/or additional insured with respect
to any such insurance, (b) such insurance shall provide that no cancellation,
amendment or termination of coverage shall be effective until after 30 days’
notice thereof to the Agent, (c) such insurance shall provide that (i) after the
occurrence and during the continuance of an Event of Default, all proceeds
thereunder shall be payable to Agent and (ii) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy and (d) the Borrower hereby agrees that it shall provide the
Agent and the Lenders with at least ten (10) days’ prior written notice before
any such policy or policies shall be renewed.
 
(b) The Agent is hereby authorized to adjust and compromise claims under
insurance coverage referred to in this Section 6.06 after the occurrence and
during the continuance of an Event of Default. All loss recoveries received by
the Agent under any such insurance may be applied to the Obligations in such
order as set forth in Section 8.04 hereof. Any surplus shall be paid by the
Agent to the Borrower or applied as may be otherwise required by law. So long as
no Event of Default has occurred and is continuing, the Borrower shall have the
right to adjust and compromise all claims under insurance coverage and to
receive the proceeds of such insurance, subject to the requirements of Article
II of this Agreement. If the Borrower fails to obtain insurance as hereinabove
provided, or to keep the same in force, the Agent, if the Agent so elects, may
obtain such insurance and pay the premium therefor on behalf of the Borrower,
which payment shall constitute part of the Obligations and shall be required to
be paid by the Borrower to the Lenders.
 
6.07 Compliance with Laws.
 
(a) Comply, in all material respects, with the requirements of all applicable
Laws and all Permits, orders, writs, injunctions and decrees applicable to it or
to its business or property; provided that the existence of the matters
disclosed on Schedule 5.11 shall not constitute a breach of the foregoing
covenant.
 
(b) Maintain in effect policies and procedures designed to promote and ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents, with this Section 6.07, and with Anti-Corruption
Laws, Anti-Money Laundering Laws and regulations, the Patriot Act, and
Sanctions.
 
6.08 Books and Records.
 
(a) Maintain books of record and account, in which full, true and correct
entries in all material respects in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower.
 
(b) Maintain such books of record and account in conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower.
 
6.09 Inspection Rights.
 
Permit representatives and independent contractors on behalf of the Agent to
visit and inspect any of properties of the Borrower, to examine its corporate,
financial and operating records, and to make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers and independent public accountants, all at the expense of the Borrower
and, unless an Event of Default exists, at such reasonable times during normal
business hours, at reasonable intervals and upon reasonable advance written
notice to the Borrower.
 
 
17

 
 
6.10 Use of Proceeds.
 
Use the proceeds of the Loans only in accordance with the Approved Budget
(subject to variances permitted by Section 7.22). Notwithstanding the foregoing,
no portion of proceeds of the Loans or the Carve-Out may be used in connection
with the investigation (including discovery proceedings), initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation against the Agent, the Lenders or their respective Affiliates. No
proceeds of the Loans may be used in violation of any applicable Laws.
 
6.11 Environmental Compliance.
 
Comply in all material respects with all applicable Environmental Laws.
 
6.12 Further Assurances.
 
At the reasonable request of the Agent at any time and from time to time, the
Borrower shall, at its expense, duly execute and deliver, or cause to be duly
executed and delivered, such further agreements, documents and instruments as
the Agent may reasonably deem to be necessary to effectuate the provisions or
purposes of this Agreement or any of the other Loan Documents.
 
6.13 Milestones.
 
The Borrower shall satisfy or cause to be satisfied each of the Milestones as of
the applicable deadline specified therefor on Schedule 4.02(g), unless extended
or waived in writing by the Agent in its sole discretion.
 
6.14 Approved Budget.
 
The use of Loans and other credit extensions by the Borrower under this
Agreement and the Loan Documents shall be in compliance with the Approved Budget
(subject to variances permitted by Section 7.22). The Agent and the Lenders (i)
may assume that the Borrower will comply with the Approved Budget, (ii) shall
have no duty to monitor such compliance and (iii) shall not be obligated to pay
any unpaid expenses incurred or authorized to be incurred pursuant to any
Approved Budget. The line items in the Approved Budget for payment of expenses
and other amounts to the Lenders and/or the Agent are estimates only, and the
Borrower remains obligated to pay any and all Obligations in accordance with the
terms of the Loan Documents and the DIP Order regardless of whether such amounts
exceed such estimates. Nothing in any Approved Budget shall constitute an
amendment or other modification of any Loan Document or any of the borrowing
restrictions or other lending limits set forth therein.
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Additional DIP Commitment hereunder, or any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied (other
than contingent indemnification obligations for which no underlying claim has
been asserted), the Borrower shall not, directly or indirectly:
 
7.01 Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets (including, for the avoidance of doubt, the equity interests that it
holds in its Subsidiaries) or revenues, whether now owned or hereafter acquired,
other than the following (collectively “Permitted Liens”):
 
(a) Liens existing on the Closing Date and listed on Schedule 7.01;
 
(b) normal and customary rights of setoff arising as a matter of Law upon
deposits of cash in favor of banks or other depository institutions;
 
(c) Liens for Taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP; and
 
(d) statutory or common law Liens arising in connection with landlords,
carriers, warehousemen, mechanics, suppliers, materialmen or repairmen and other
similarly situated Persons imposed by applicable law that, in each case, arise
in the ordinary course of business and which secure amounts not overdue for a
period of more than thirty (30) days.
 
 
18

 
 
7.02 Investments.
 
Make any Investments, except:
 
(a) Investments held by the Borrower in the form of cash or cash equivalents;
 
(b) Investments existing on the Closing Date and listed on Schedule 7.02; and
 
(c) Investments received in settlement of amounts due to the Borrower effected
in the ordinary course of business or owing to the Borrower as a result of
insolvency proceedings involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of the Borrower.
 
7.03 Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness existing on the Closing Date and listed on Schedule 7.03;
 
(c) unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the ordinary
course of business; and
 
(d) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business or consistent with past practice or
industry practices.
 
Notwithstanding anything herein to the contrary, the Borrower may not incur any
Indebtedness that is pari passu or senior to the Obligations or the obligations
under this Agreement in right of payment or security.
 
7.04 Fundamental Changes.
 
Except as contemplated by the Restructuring Support Agreement, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
without the prior written consent of the Agent except as contemplated by the
Restructuring Support Agreement.
 
7.05 Dispositions.
 
Make any Disposition, other than Permitted Dispositions, or permit any
Subsidiary of the Borrower to make any sale, transfer, license, lease or other
disposition of all or substantially all of its assets.
 
7.06 Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so.
 
7.07 Transactions with Affiliates and Insiders.
 
Enter into or permit to exist any transaction or series of transactions with any
officer, director, employee or Affiliate of the Borrower other than (a)
transactions expressly permitted by Section 7.02(b), (b) compensation payments
expressly permitted by Section 7.18, and (c) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of the Borrower’s business on terms and conditions as favorable
to the Borrower as would be obtainable by it in a comparable arms-length
transaction with a Person other than an officer, director, employee or
Affiliate; provided however, the parties acknowledge that the Minority Lender is
an Affiliate of Borrower and his participation in the transactions contemplated
by this Agreement do not, and will not, constitute a violation of this Section
7.07.
 
 
19

 
 
7.08 Burdensome Agreements.
 
Except for the transactions expressly contemplated by this Agreement or the
Restructuring Support Agreement, enter into, or permit to exist, any Contractual
Obligation that encumbers or restricts the ability of the Borrower to act as the
Borrower pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extensions thereof.
 
7.09 Amendments to Indebtedness; Material Contracts.
 
(a) Amend any document, agreement or instrument evidencing any Indebtedness,
other than amendments or modifications that are not adverse to the Lenders or
the Agent and that do not affect the subordination or payment provisions thereof
(if any) in a manner adverse to the Lenders or the Agent (and provided that such
Indebtedness remains permitted under Section 7.03 after giving effect to such
amendment); or
 
(b) Amend, modify, change, or allow the termination of any Material Contract
without the Agent’s prior written consent, other than terminations resulting
from the Chapter 11 Case.
 
7.10 Amendments to Material Documents; Fiscal Year; Legal Name.
 
(a) Amend, modify or change its Organization Documents without the Agent’s prior
written consent.
 
(b) Change its Fiscal Year without the Agent’s prior written consent.
 
(c) Change its name, jurisdiction of formation or type of entity without the
Agent’s prior written consent.
 
7.11 [Reserved].
 
7.12 Speculative Transactions.
 
Engage in any transaction involving commodity options or swap contracts or any
similar speculative transactions, which are, in any case, inconsistent with
prior practice and not otherwise made in the ordinary course of business.
 
7.13 Formation of Subsidiaries.
 
Acquire, organize, or form any new Subsidiary.
 
7.14 Prepayment of Indebtedness.
 
At any time, directly or indirectly, make any payment or prepayment or
redemption of any Indebtedness or repurchase, redeem, retire or otherwise
acquire any Indebtedness of the Borrower except (a) the Obligations and (b)
regularly scheduled or required repayments or redemptions of Permitted
Indebtedness as expressly provided for in the Approved Budget.
 
7.15 Sanctions.
 
(a) Permit any Loan or the proceeds of any Loan, directly or indirectly, to be
used, lent, contributed or otherwise made available (i) to any Sanctioned Person
or in any Sanctioned Country, (ii) to fund any activity or business of any
Sanctioned Person or in any Sanctioned Country; or (iii) in any other manner
that will result in any violation by any Person (including the Agent or any
Lender) of any Sanctions.
 
(b) Not fund all or part of any payment under this Agreement out of proceeds or
property of a Sanctioned Person or that is directly or indirectly derived from
transactions which would cause a violation by any Person (including the Agent or
any Lender) of any Sanctions.
 
7.16 Anti-Corruption Laws.
 
Permit any Loan or the proceeds of any Loan, directly or indirectly, to be used,
lent, contributed or otherwise made available in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Law,
including the United States Foreign Corrupt Practices Act of 1977, as amended.
 
 
20

 
 
7.17 Capital Expenditures.
 
Make any Capital Expenditure other than in accordance with the Approved Budget.
 
7.18 Affiliate Compensation.
 
Pay any compensation or other payments to any officer, director or employee of
the Borrower or any Affiliate of the Borrower other than as expressly provided
for in the Approved Budget.
 
7.19 Chapter 11 Claims.
 
(a) File an application for approval of any Superpriority Claim or Lien in the
Chapter 11 Case that is pari passu with or senior to the Obligations, without
the express prior written consent of the Agent.
 
(b) Commence any adversary proceeding, contested matter or other action
asserting any claims or defenses or otherwise against the Agent or any Lender
with respect to this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, the other documents or agreements executed or
delivered in connection therewith or the transactions contemplated thereby.
 
(c) The Borrower shall not make (i) any prepetition “critical vendor” payments
or other payments on account of any creditor’s prepetition unsecured claim, (ii)
payments on account of claims or expenses arising under section 503(b)(9) of the
Bankruptcy Code or (iii) payments under any management incentive plan or on
account of claims or expenses arising under section 503(c) of the Bankruptcy
Code, except in each case in amounts and on terms and conditions that (x) are
approved by order of the Bankruptcy Court after notice and a hearing and (y) are
expressly permitted by the terms of the Loan Documents and within the limits of
the Approved Budget.
 
7.20 Amendments to the DIP Order.
 
Amend, supplement or otherwise modify the DIP Order without the express prior
written consent of the Agent, in its sole discretion.
 
7.21 Communications with Bankruptcy Court.
 
Fail to (a) provide prior notice to the Agent and its counsel of any
communications, whether oral or written, with the Bankruptcy Court, to allow for
Agent and its counsel to participate in such communications, (b) permit the
Agent and its counsel to participate in any communications, whether oral or
written, involving the Debtor with the Bankruptcy Court, or (c) to the extent
reasonably practicable, provide the Agent with copies of all motions or other
documents to be filed with the Bankruptcy Court prior to such filing.
 
7.22 Budget Covenant.
 
Each line item in the Approved Budget is subject to a permitted negative
variance of (i) 10% per week above the projected aggregate disbursements set
forth in the Approved Budget, (ii) 10% per week, on disbursement on a
by-line-item basis, and (iii) 10% per four-week period, then ending, on the
revenue set forth in the Approved Budget. Any unused amounts in the Approved
Budget during any one-week period may be carried forward to future weekly
periods and applied to any amount by which that same line-item, and only that
same line-item, exceeds its projected use as set forth in the Approved Budget,
such that the cumulative-to-date budgeted amount for each line item is available
without causing such future weekly periods to exceed the allowable variance.
Each line item in the Approved Budget is subject to a maximum amount for each
particular week, as specified therein.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.
 
Any of the following shall constitute an “Event of Default”:
 
(a) Non-Payment. Borrower fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loans, (ii) when and as required to be
paid herein, any interest on any Loans, premium or any fee due hereunder or
(iii) within three (3) Business Days after the same becomes due, any other
amount payable hereunder or under any other Loan Document; or
 
(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.02, 6.04, 6.07, 6.09, 6.10,
6.13, 6.14, or Article VII; or
 
 
21

 
 
(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
fifteen (15) days after the earlier to occur of (i) the Borrower or any
Responsible Officer thereof becoming aware of such failure or (ii) the Borrower
receiving written notice thereof; or
 
(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document or in any document delivered in connection herewith
or therewith shall be incorrect or misleading in any material respect when made
or deemed made (other than those representations, warranties and certifications
that are expressly qualified by Material Adverse Effect or other materiality, in
which case such representations, warranties and certifications shall be
incorrect or misleading in any respect when made or deemed made); or
 
(e) Cross-Default. (i) The Borrower, except to the extent the payment obligation
is stayed or otherwise not required by virtue of the Chapter 11 Case, (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or such Guarantee or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity or (ii) any default shall occur under the
Restructuring Support Agreement; or
 
(f) Insolvency Proceedings. Other than the Chapter 11 Case, the Borrower
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of the Borrower and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to the Borrower or to all or any material part of
its property is instituted without the consent of the Borrower and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
 
(g) Judgments. There is entered against the Borrower (i) one or more final
judgments or orders for the payment of money in an aggregate amount exceeding
$50,000 (to the extent not covered (subject to normal deductibles) by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and such proceedings
remain unstayed or undismissed for a period of thirty (30) consecutive days, or
(B) there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(h) Milestones. A Milestone is not met as of the applicable deadline specified
on Schedule 4.02(g), unless expressly extended or waived in writing by the
Agent; or
 
(i) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or
 
(j) Chapter 11 Case. There shall have occurred any of the following in the
Chapter 11 Case:
 
(i) An order shall be entered by the Bankruptcy Court appointing, or Debtor
shall file an application for an order seeking the appointment of, (a) a trustee
under Section 1104 of the Bankruptcy Code, or (b) an examiner or other
responsible person or officer with enlarged powers relating to the operation of
the business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code;
 
 
22

 
 
(ii) An order with respect shall be entered by the Bankruptcy Court converting
any Chapter 11 Case to a chapter 7 case;
 
(iii) (a) An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization or liquidation which does not contain a provision for termination
of the commitments and indefeasible payment in full in cash of all Obligations
on or before the effective date of such plan or plans upon entry thereof or (b)
the Debtor shall propose a plan of reorganization or liquidation that is not
consistent with the restructuring contemplated by the Restructuring Support
Agreement;
 
(iv) An order shall be entered by the Bankruptcy Court dismissing the Chapter 11
Case which does not contain a provision for termination of the commitments
hereunder and payment in full in cash of all Obligations upon entry thereof;
 
(v) An order shall be entered by the Bankruptcy Court without the express prior
written consent of the Agent (a) to revoke, reverse, stay, modify, supplement or
amend any of the orders of the Bankruptcy Court, (b) to permit any
administrative expense or any claim (now existing or hereafter arising, of any
kind or nature whatsoever) to have administrative priority as to the Debtor
equal or superior to the priority of the Agent in respect of the Obligations,
except for certain allowed administrative expenses, or (c) to grant or permit
the grant of a Lien on the assets of the Borrower, other than a Permitted Lien;
 
(vi) An application for (a) any of the orders regarding the appointment of a
trustee, conversion to Chapter 7 or dismissal of the Chapter 11 shall be made
(i) by a Person other than Debtor and such application is not contested by
Debtor in good faith or (ii) by Debtor, (b) an order for the use of cash
collateral without the prior written consent of the Agent is made, or (c) an
order for the use of any of the Debtor’s assets (or the obtaining of financing
or loans, secured by liens) without the prior written consent of the Agent is
made; or
 
(k) Material Adverse Effect. Any Material Adverse Effect occurs and is
continuing.
 
8.02 Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Agent, on behalf of the
Lenders, may take any or all of the following actions:
 
(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, premiums, fees and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower; and
 
(b) declare the Additional DIP Commitments terminated, whereupon the Additional
DIP Commitments shall immediately be terminated;
 
(c) terminate this Agreement and the other Loan Documents as to any future
liability or obligation of the Borrower, but without affecting the Obligations;
and
 
(d) after providing three (3) Business Days’ notice to counsel to the Borrower,
the Bankruptcy Court, and the Committee (if any) of the occurrence of the Event
of Default, during which period the Borrower may attempt to cure such Event of
Default if feasible, (the “Notice and Cure Period”), exercise all rights and
remedies available to it under the Loan Documents, or under applicable Law or
equity.
 
Upon termination of the Notice and Cure Period, the automatic stay pursuant to
section 362 of the Bankruptcy Code shall be automatically terminated without
further notice or order of the Bankruptcy Court, unless the Agent elects
otherwise in a written notice to the Debtor, and the Agent shall be permitted to
exercise all rights and remedies set forth in the DIP Order and the Loan
Documents, and as otherwise available at law without further order or
application or motion to the Bankruptcy Court, and without restriction or
restraint by any stay under Bankruptcy Code sections 362 or 105 or otherwise. In
the event that any party requests a hearing seeking to prevent the Agent from
exercising any of its rights and remedies that arise after an Event of Default,
the sole issue before the Bankruptcy Court at such hearing shall be whether an
Event of Default has occurred and has not been cured. No other issue or argument
shall be relevant to any opposition to enforcement of the Agent’s rights.
 
8.03 Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent;
 
 
23

 
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lenders and amounts payable under Article III)
payable to the Lenders;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and fees, premiums and scheduled periodic payments,
and any interest accrued thereon;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
For the avoidance of doubt, all amounts applied to principal of and interest on
the Loans must be applied as among the Lenders ratably according to the
outstanding balances of the Loans actually made by the respective Lenders.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.01 Amendments.
 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Agent, the Majority Lender and the
Borrower, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
9.02 Notices and Other Communications; Facsimile Copies.
 
(a) Notices Generally. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to the address,
telecopier number or electronic mail address specified for such Person on
Schedule 9.02. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications. Notices and other communications to the Agent or
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail) pursuant to procedures approved by the Agent or the
applicable Lender; provided that the foregoing shall not apply if Agent or any
applicable Lender has notified the Borrower that it does not wish to receive
notices by electronic communication. The Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
 
(c) Change of Address, Etc. The Borrower, the Agent and each Lender may change
its address, telecopier number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto.
 
(d) Reliance by Lender. The Agent and each Lender shall be entitled to rely and
act upon any notices (including telephonic notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Agent, each Lender and their respective Related Parties from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower, except for such
losses caused by the applicable indemnified party’s gross negligence or willful
misconduct.
 
9.03 No Waiver; Cumulative Remedies.
 
No failure by the Agent or any Lender to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
 
24

 
 
9.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses. The Borrower shall pay (in the manner contemplated by
the last sentence of this subsection (a)), whether accrued or incurred prior to,
on or after the Petition Date, (i) all out-of-pocket expenses (including,
without limitation, reasonable fees, disbursements and other charges of outside
counsel, local counsel and financial advisors (collectively, the “DIP
Professionals”) and all persons not regularly in its employ) incurred by the
Agent or any Lender in connection with this Agreement, the transactions
contemplated hereby and the Chapter 11 Case, and (ii) all out-of-pocket expenses
(including, without limitation, fees, disbursements and other charges of
counsel) of the Agent or any Lender for enforcement costs and documentary taxes
associated with this Agreement, the transactions contemplated hereby, and the
Chapter 11 Case. Such costs and expenses shall be added and capitalized to the
outstanding principal balance of the Loans.
 
(b) Indemnification by the Borrower. The Borrower shall indemnify and defend the
Agent, each Lender, and their respective Related Parties (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of outside counsel for the Indemnitees,
including local counsel, as applicable, in any relevant jurisdiction and any
specialty counsel, as applicable, for each relevant specialty and, in the case
of actual or potential conflict of interest (as determined by such Indemnitee),
separate counsel for Indemnitees to the extent needed to avoid such conflict),
incurred by any Indemnitee or asserted against any Indemnitee arising out of, in
connection with, or as a result of, (i) the execution or delivery of this
Agreement or any other Loan Document, the performance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement and the other Loan Documents; (ii) any Loan or the use or proposed use
of the proceeds therefrom; (iii) any environmental matters related in any way to
the Borrower or its facilities and/or properties; or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. Notwithstanding
anything to the contrary contained in any Loan Documents, any rights to
reimbursement or indemnification of the Agent or any Lender, as an Indemnitee,
under any Loan Documents shall only apply to expenses, losses, claims, damages
and liabilities incurred or arising out of any such Indemnitee’s status as a
debt financing provider (or agent for debt financing providers) to the Borrower
(and not as an equity holder of the Borrower).
 
(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against the Agent, any Lender or any of their respective Related
Parties on any theory of liability for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. The Agent, each
Lender and their respective Related Parties shall not be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
 
(d) Payments. All amounts due under this Section shall be payable not later than
five (5) Business Days after demand therefor.
 
(e) Survival. The agreements in this Section 9.04 shall survive the resignation
or replacement of the Agent or any Lender and the repayment, satisfaction or
discharge of all the Obligations.
 
9.05 Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Agent or any Lender, or the Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Agent or
any Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.
 
 
25

 
 
9.06 Successors and Assigns.
 
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Agent, and the Agent and each Lender may not assign or otherwise transfer
any of its rights or obligations hereunder except in accordance with the
provisions of Section 9.06(b) (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b) Assignments by Agent and Lenders. The Agent or any Lender may at any time
assign all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of the Loans); provided
that (i) unless an Event of Default exists or such assignment is to an Affiliate
of the Agent or such Lender, as applicable, the Borrower’s prior written consent
(not to be unreasonably withheld, conditioned or delayed) shall be required for
such assignment and (ii) any assignment by a Lender must be approved in writing
by the Agent. Subject to recording thereof by the Agent pursuant to clause (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of the assignor under this Agreement to the extent of
the interest assigned, and the assignor thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the Agent’s or an assigning Lender’s rights and
obligations under this Agreement, the Agent or Lender, as applicable, shall
cease to be a party hereto and the assignee shall become the “Agent” or a
“Lender”, as applicable, hereunder) but shall continue to be entitled to the
benefits of Sections 3.01, 3.02, and 9.04 (and in the case of the Agent, any
indemnifications of the Agent) with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations.
 
(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at its office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of any assignees and the DIP Commitments of, and principal amounts of
(and stated interest on) the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error. The Register shall be available for inspection
by the Borrower at any reasonable time and from time to time upon reasonable
prior notice.
 
(d) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act and any state laws based on the Uniform Electronic
Transactions Act.
 
9.07 Set-off.
 
If an Event of Default shall have occurred and be continuing, the Agent, each
Lender and their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by the Agent,
such Lender or any such Affiliate, as applicable, to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to the
Agent or such Lender, as applicable, irrespective of whether or not the Agent or
such Lender, as applicable, shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured. The rights of the Agent, each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Agent, such Lender and
their respective Affiliates may have. The Agent and each Lender agrees to notify
the Borrower promptly after any such setoff and application by it, provided that
the failure to give such notice shall not affect the validity of such setoff and
application.
 
9.08 Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by a
Lender exceeds the Maximum Rate, such Lender may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
 
26

 
 
9.09 Counterparts; Integration; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Agent, the Lenders and the Borrower.
Delivery of an executed counterpart of a signature page of this Agreement by
email shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
9.10 Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
the Lenders, regardless of any investigation made by the Agent or any Lender or
on its behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of the making of any Loan, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.
 
9.11 Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions, the economic effect of which comes as close as possible
to that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
9.12 GOVERNING LAW; JURISDICTION.
 
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF COLORADO, WITHOUT REGARD TO ANY
CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF LAW OF ANOTHER
JURISDICTION AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE.
 
(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO (I) THE NONEXCLUSIVE
JURISDICTION OF THE BANKRUPTCY COURT AND (II) THE NONEXCLUSIVE JURISDICTION OF
THE FEDERAL AND STATE COURTS SITTING IN COLORADO, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
 
27

 
 
9.13 WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
9.14 No Advisory or Fiduciary Relationship.
 
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Agent and the Lenders are arm’s-length commercial transactions between the
Borrower, on the one hand, and the Agent and the Lenders, on the other hand,
(ii) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (iii) the Borrower is
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) the Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary,
for the Borrower and (ii) the Agent and each Lender has no obligation to the
Borrower with respect to the transactions contemplated hereby, except those
obligations expressly set forth herein and in the other Loan Documents to which
it is a party; and (c) the Agent, each Lender and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, and the Agent and each Lender has no
obligation to disclose any of such interests to the Borrower. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of this
Agreement, any Loan Document and any transaction contemplated hereby or thereby.
 
9.15 Conflict.
 
In the event of a conflict between this Agreement and the DIP Order, the DIP
Order shall govern.
 
ARTICLE X  


AGENT PROVISIONS
 
10.01    Authorization and Action.
 
(a)    Each Lender hereby irrevocably appoints the Majority Lender to serve as
the Agent under the Loan Documents, and each Lender authorizes the Agent to take
such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent under such
agreements and to exercise such powers as are reasonably incidental thereto.
 
(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including with respect to enforcement or collection), the Agent shall
not be required to exercise any discretion or take any action. Without limiting
the foregoing, the Agent shall not be required to take any action that (i) the
Agent in good faith believes exposes it to liability unless the Agent receives
an indemnification satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors. Except as expressly set forth in the Loan
Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower, or
any Subsidiary or Affiliate of the Borrower. Nothing in this Agreement or any
other Loan Document shall require the Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder or in the exercise of any of its rights or powers.
 
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Agent is acting solely on behalf of the Lenders, and its duties
are entirely mechanical and administrative in nature. Without limiting the
generality of the foregoing, the Agent does not assume and shall not be deemed
to have assumed any obligation or duty or any other relationship as the agent,
fiduciary or trustee of or for any Lender, other than as expressly set forth
herein and in the other Loan Documents, regardless of whether a Default or an
Event of Default has occurred and is continuing (and it is understood and agreed
that the use of the term “agent” (or any similar term) herein or in any other
Loan Document with reference to the Agent is not intended to connote any
fiduciary duty or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties); additionally, each Lender agrees that it will not
assert any claim against the Agent based on an alleged breach of fiduciary duty
by the Agent in connection with this Agreement and the transactions contemplated
hereby.
 
 
28

 
 
10.02      Agent’s Reliance, Indemnification, Etc.
 
(a)            Neither the Agent nor any of its Affiliates shall be (i) liable
for any action taken or omitted to be taken by it under or in connection with
this Agreement or the other Loan Documents in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
officer thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.
 
(b)            The Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Agent by the Borrower or a Lender, and the Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agent.
            
10.3    Acknowledgements of Lenders.
 
(a)            Each Lender represents that it has, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.
 
(b)            Each Lender, by delivering its signature page to this Agreement
on the Closing Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Agent or the Lenders on the
Closing Date.
 
10.05                       
Fees.
 
Borrower shall pay to the Agent any agency or other fee(s) set forth, or to be
set forth from time to time, in any applicable fee letter between Borrower and
the Agent, on the terms set forth therein.
 
 
[SIGNATURE PAGES FOLLOW]
 


29

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 
 BORROWER:

 
 
 
GENERAL MOLY INC.
 
 
 
 
 

By:  
/s/ Thomas M. Kim  
 
 
 
Name: Thomas M. Kim
 
 
 
Title: Chief Restructuring Officer
 

 
 
 
 
Signature Page to DIP Credit Agreement

 
 
AGENT:
 
 
NEW MOLY LLC
 
 
 
 
By:  
/s/ Mason Hills  
 
 
Name: Mason Hills  
 
 
Title: Manager
 

 
MAJORITY LENDER:
 
NEW MOLY LLC
 
 
 
 
By:  
/s/ Mason Hills  
 
 
Name: Mason Hills  
 
 
Title: Manager  
 

 
MINORITY LENDER:
 
/s/ Bruce D. Hansen
BRUCE D. HANSEN

 
/s/ Bong T. Hansen
BONG T. HANSEN

 
 
Signature Page to DIP Credit Agreement

 
 
Schedule 4.02(g)
Milestones
 
 
 
1.
No later than three Business Days after the Petition Date, the Bankruptcy Court
shall have entered the Interim Order approving the credit facilities
contemplated by this Agreement;
 
2.
No later than 25 days after the entry of the Interim Order, the Bankruptcy Court
shall have entered the Final Order approving the credit facilities contemplated
by this Agreement;
 
3.
No later than December 4, 2020, the Debtor shall have filed its Plan of
Reorganization and Disclosure Statement, which shall reflect the terms of the
Restructuring Support Agreement;
 
4.
No later than January 6, 2021, the Bankruptcy Court shall have held its hearing
and approved (subject to any final comments to resolve any submitted objections)
the Disclosure Statement.
 
5.
No later than January 6, 2021, the Debtor, New Moly, POS-Mineral Corporation,
and Mount Hope Mines, Inc. shall have entered into definitive documentation
reflecting the commercial terms contemplated by the Restructuring Support
Agreement, which terms shall be described in the Disclosure Statement approved
by the Bankruptcy Court.
 
6.
No later than February 12, 2021, the Bankruptcy Court shall have entered its
order confirming the Plan of Reorganization.
 
 
 
 

 
 
Schedule 5.07
Environmental Matters
 
None.
 
 
 

 
 
Schedule 5.08
Insurance
 
 
Description
 Name of Insurance Company
Term
Months remaining
Employment Practices Liability
AIG
10/1/2020 - 02/01/2021
3
Employee Benefit Plan Fiduciary Liability
AIG
10/1/2020 - 02/01/2021
3
Primary Broad Form Management Liability - D&O $5M
AIG
10/1/2020 - 02/01/2021*
3
Excess D&O $5M x $5M
AIG
10/1/2020 - 02/01/2021*
3
Extended Reporting Period - Primary D&O $5m
AIG
3 years
 
Extended Reporting Period - Excess D&O $5m x $5m
AIG
3 years
 
Crime Insurance Policy
Beazley
10/1/2020 - 02/01/2021
3
Commercial General Liability
Chubb Group of Federal Insurance Company
01/01/2020 - 01/01/2021
1
Commercial Umbrella
Chubb Group of Federal Insurance Company
01/01/2020 - 01/01/2021
1
Workers Compensation
Chubb Group of Federal Insurance Company
01/01/2020 - 01/01/2021
1
Non-Marine Property
Bowring Marsh
01/01/2020 - 01/01/2021
1

 
* Borrower has paid $58,000 to extend these policies for two additional months
through April 1, 2021, but these extensions have not yet been placed.
 
 

 
Schedule 5.11
Compliance With Laws
 
Borrower has not filed with the SEC (or any other governmental regulatory agency
or stock exchange) its Form 10-Q for the quarter ended September 30, 2020 (due
November 16, 2020) and does not intend to make any future periodic filings
(Forms 10-Q and Form 10-K) going forward.
 
 

 
 
Schedule 7.01
Existing Liens
 
None.
 
 

 
 
Schedule 7.02
Existing Investments
 
 
The Borrower is a publicly traded holding company with two non-debtor, wholly
owned subsidiaries, Kobeh Valley Ranch, LLC (“KVR”) and Nevada Moly, LLC
(“NMLLC”). NMLLC owns an eighty percent (80%) joint venture interest in Eureka
Moly, LLC (“EMLLC”), the operator of molybdenum mining project in Nevada
commonly referred to as the Mt. Hope Project. POS-Minerals, a subsidiary of
POSCO (“POSCO”), a major South Korean steel company, owns the remaining twenty
percent (20%) joint venture interest in EMLLC. KVR owns real property in central
Nevada commonly known as the Bobcat Ranch, and which property holds associated
water permits granted by the state of Nevada. KVR leases these water rights to
EMLLC for the Mt. Hope Project and its future development and operation.
 
 

 
 
Schedule 7.03
Existing Indebtedness
 
See Official Form 206E/F filed by the Borrower in the Chapter 11 Case.
 

 
 
Schedule 9.02
Certain Addresses for Notices
 
 
Borrower:
 
General Moly, Inc.
c/o R. Scott Roswell
Chief Legal Officer
1726 Cole Boulevard, Suite 115
Lakewood, Colorado 80401
 
With a Copy to:
 
John F. Young
Markus Williams Young & Hunsicker LLC
1775 Sherman Street, Suite 1950
Denver, Colorado 80203
 
 
Agent and Majority Lender:
 
New Moly LLC
c/o Resource Capital Fund VI L.P.
1400 16th Street, Suite 200
Denver, CO 80202
Attn: General Counsel
Email: RCFNotices@rcflp.com
 
Minority Lender:
 
Bruce D. Hansen and Bong T. Hansen
22284 Anasazi Way
Golden, CO 80401
 

 
EXHIBIT A
 
FORM OF
BORROWING REQUEST
 
 
TO:            
New Moly LLC, as Agent and Majority Lender
c/o Resource Capital Fund VI L.P.
1400 16th Street, Suite 200
Denver, CO 80202
Attn: General Counsel
Email: RCFNotices@rcflp.com
 
Bruce D. Hansen and Bong T. Hansen, as Minority Lender
22284 Anasazi Way
Golden, CO 80401
 
DATE: [_______], 20[__]
 
This Borrowing Request is delivered pursuant to that certain Senior
Superpriority Debtor-In-Possession Credit Agreement, dated as of November 18,
2020 (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “DIP Credit Agreement”), among General Moly
Inc., a Delaware corporation, as borrower (“Borrower”), Bruce D. Hansen and Bong
T. Hansen, individuals, jointly as joint tenants, as a lender (collectively the
“Minority Lender”), New Moly LLC, a Delaware limited liability company, as a
lender (“Majority Lender” and, together with the Minority Lender, collectively
the “Lenders” and each a “Lender”), and Majority Lender as administrative agent
on behalf of the Lenders (in such capacity, the “Agent”).
 
Unless otherwise defined herein, capitalized terms used in this Borrowing
Request have the meanings assigned to such terms in the DIP Credit Agreement.
 
This Borrowing Request is irrevocable and represents the Borrowers’ request to
borrow, and the following information is provided pursuant to Section 2.02(b) of
the DIP Credit Agreement.
 
The Borrowing Request shall specify (i) the requested date of the borrowing
(which shall be a Business Day), (ii) the principal amount of Loans to be
borrowed, (iii) wire instructions of the account(s) to which funds are to be
disbursed, (iv) a certification by the Borrower that the conditions precedent
set forth in Article IV have been and remain satisfied, (v) a certification as
to the completion of applicable Milestones by the dates for completion of such
Milestones as set forth in Section 4.02(g), and (vi) a certification as to the
use of such Borrowing in accordance with Section 4.02(h).
 
 
1. Date of Requested Borrowing (the “Funding Date”):  [_____], 20[__]
 
2. Amount of Requested
Loan:                                                                                                           $[____]
 
3. The distribution of the Loan requested hereby may be made for the credit of
the Borrower to the Borrower’s account by wire transfer of the funds to:
 
Name of Bank:
Address of Bank:
Account Name:
Account Number:                                            /
Transit Number:
ABA Number:
            SWIFT Code:
 
4. The Borrower and the undersigned Responsible Officer each hereby certifies
that:
 
(a)           each of the conditions precedent set forth in Article IV of the
DIP Credit Agreement have been and remain satisfied with respect to the Loan
requested hereby;
 
(b)           each of the applicable Milestones required to be completed by the
date hereof pursuant to Section 4.02(g) has been completed; and
 
(c)           the proceeds of the Loan requested hereby will be applied solely
to payment of amounts reflected in the Approved Budget.
 
 
[signature page to follow]
 
 

 
 
 
IN WITNESS WHEREOF, this Borrowing Request has been duly executed and delivered
by a duly authorized Responsible Officer of the undersigned as of the date first
above written.
 
 
 
 
GENERAL MOLY INC.
 
 
 
 
 

By:  


 
 
 
Name:

 
 
 
Its:

 



 
 
 
[Signature page to Borrowing Request]

 
EXHIBIT B
 
INITIAL BUDGET
 
 
 

 
EXHIBIT C
 
RESTRUCTURING SUPPORT AGREEMENT
 
[See Exhibit 10.2.]
 
 
 
